0133456789                                                     
                              Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 1 of 14
6013377666!"#$!6#%&"!##!"#6$66##6!66'"6#(''6&6#!!6%#)"#$676%'6"$#)!6'"'6"6*(6$+,"-.6/6'!"
'7$6$+,"(6%(!8%&."''76$+,!60($"0#%66#6%!61#!6$1!"!6#16'!6&+69233.6*(6$%!6(6%!6064%0(!%!6
'('6%#!"!#)!67$46!66!8567789:6;<=>;9?:68?:8:7@;8ABC78?D8;E968D?<FGH
I8JKLMN
        OPP
     Donald Brown
                                                                                                    QPOQNO
                                                                                                    Sugarhouse HSP Gaming, LP
         104 West Olney Ave                                                                         1001 North Delaware Ave
   JRL   0(#!,%56$6#PA
         Phildelphia,     6%S19120
                                !T!6$U"#!%%
                            57@>7A;89:8=G6G8AWB9:;9DD8>B676H
                                                               Philadelphia                         0(#!,%56$6#6PA
                                                                                                    Philadelphia,     %S!T!6$V6%6#$"#!
                                                                                                                         59:8=G6G8AWB9:;9DD8>B6768?:WXH
                                                                                                                                                           Philadelphia
                                                                                                    YZ[\ I_[
                                                                                                            YT]YV  0ZYV[^Y]I    ZY0]1[1.11[_[TZ0]IZYZS
                                                                                                                 5]0ZST]YVIY`ZT`[V8
   JaLGraham
       ]!!#6,F.
                5Dbcd8:edfg8Bhhcfiig8ejh8;fkflmnjf8:odpfcH
                    Baird, Law Office of Eric A. Shore
                                                                                                    ]!!#6, 59q8rjnsjH
       2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia PA 19102
       Tel: 267-546-0131
tuNPvwQO5Akexf8ej8y@z8bj8?jf8{n|8?jk}H                                 t~OMPMOMNMN5eAkjhe8x?jf8efj8{n8y@z
                                                                                                5Dnc8bfcib}8>eifi8?jk}H
                                                                                                                                                      8bj8?jf8{n|8qnc8Akebjbqq8
                                                                                                                                                   |8qnc8fqfjhejH8
   9 181876#&6#!                X   S6$6"(6!#                                                                   MP QP                                 MP QP
       U"#!%%                           5=G6G8Cnfcjdfj8:n8e8Aec}H                    0!6#%1!"!6              9   9 I#'"!6$ncU#'"U"6     3 3
                                                                                                                                     %(#6 I#1!"!6
      181876#&6#!                3 V76!,                                             0!6#%]#!61!"!6                I#'"!6$ejhU#'"U"6     
        V6%6#$"#!                        59jhbxef8>bbfjimbl8nq8Aecbfi8bj89fd8999H                                               %(#6 I#]#!61!"!6
                                                                                            0!6#1(+6!%"               S6)#Y"!#                      
                                                                                              S6)#0(#!,
tONwPw5Akexf8ej8y@z8bj8?jf8{n|8?jk}H                                                                           0466%\Y"!(6%1(!0$6V6'!#8
           ON                                                                      PPwMON                   uNOwM                 Nw
   99I#("#6               MONOvw MONOvw                                  V()56"!6$16(6            3 ]''6"1109         3S"60"& ]!
   9 ^"#6                 9]'"#6               U6#"I#(,                     %U'6!,91109          3!$"-"               3("&49110
   9^6]!             9]'"#6U$(!          U$(!T"+!,                  2Z!6                                11093                 324"
   93Y6)!"+6I#!(&6#!        T"+!,            3_6"!0"6                                                                                      3 1!"!656"''!#&6#!
   95676,%Z76'",&6#! ] "(!.T+6            U"&"6(!"                                                      MM              39]#!!(!
       [#%6&6#!%0($)&6#!  1"#$6                  U6#"I#(,                                                        0',)!                3"#4"#$"#4#)
   99^6$"6]!          S6$6"[&',6          U$(!T"+!,                                                    U"!6#!                   30&&66
   95676,%V6%"(!6$       T"+!,            ] +6!U6#"                                                       U"!6#!]++67"!6$     3V6'!"!#
        1!($6#!T"#         3^"#6                     I#(,U$(!                                                           Y6-V()]''"!#    335"46!66I#%(6#6$"#$
        4[/($6`6!6"#     3^"#6U$(!            T"+!,                                                            3"$6&"4                    0('!Z)"#"!#
   95676,%Z76'",&6#!    T"+!,           MONMM                                Nu                    V6%6#$"$6166!     30#(&606$!
       %`6!6"#6#6%!   ^!`66          3Z!6S"($                          39S"T"+1!"#$"$               ]!% 9                 491109992
   91!4$61(!      ^!`66         39(!#T6#$#)                        ]!                                                      366'#60#(&6
   92Z!60#!"!             U$(!T"+!,     Z!6U6#"                        3 T"+^"#")6&6#!               Nw                 U!6!#]!
   920#!"!U$(!T"+!,
                             Z!6U6#"              U'6!,V"&")6                         56"!#                     9_I]492%%             320"+61"!`
   92S"#6                  I#(,                U'6!,V"&")6                     335"-",T"+]!             "4T(#)42           16(!6 0&&$!6
                             U6#"I#(,           U$(!T"+!,                   39S"&,"#$^6$"           VI0VI434)              [/"#)6
                                 ^6$"^"'"!6                                               T6"76]!                    311IV!6`I          2Z!61!"!(!,]!#
      NMM                       MOMO                       32Z!6T"+T!)"!#        51I434)               29])(!("]!
   9T"#$0#$6&#"!#       33Z!6075)!      KRK                          329[&',6656!6&6#!                                      2[#7#&6#!"^"!!6
     S6(6             339`!#)                3]6#V6!"#66                          I#&616(!,]!         PQNNw            2S66$&%I#%&"!#
   56#!T6"6[6!&6#! X 33[&',&6#!             9^!#!`""!6                                                      3"/641818U"#!%%         ]!
   3!!T"#$            33_(#)                    16#!6#6                                                                  V6%6#$"#!           2]+!"!#
   3!U$(!T"+!,     ]&&$"!#         6#6"                                                               39I51$U"!,         22]$&#!"!76U6$(6
   2]Z!656"U'6!, 33]&68-V"+!6 V6"!U6#"!,                             NO                          11032                ]!5676-]''6"%
                                 [&',&6#!                                               3Y"!(""!#]''"!#                                    ])6#,V6#
                             33]&68-V"+!6 3^"#$"&(Z!6                        3Z!6I&&)"!#                                         20#!!(!#"!,%
                                 Z!6                 075)!                             ]!#                                                        1!"!61!"!(!6
                             33[$("!#             U#0#$!#
                                                       07V6!"#66
                                                           0#$!#%
                                                           0#%#6&6#!
tO5Akexf8ej8y@z8bj8?jf8{n|8?jk}H
X9 Z
     )#"       56&76$%&               56&"#$6$%&               356#!"!6$ "#%66$%& ^(!$!!                                  ^(!$!!
      U66$#)1!"!60(!                    ]''6"!60(!             56'6#6$                 ]#!6V!!                 T!)"!#       T!)"!#
                                                                                                      5ilfxbq}H                       "#%6             V6!S6
                         0!6!61818071!"!(!6(#$6-,("6%#)¡¢£¤¥£¦¤§¨¦©¤ª«¬¨­®¨§¦£̈¥¯°¤­¦¯¦«¦©­¤«¥°©­­¤®±̈©¬­¨¦²H\
tNwPNO 426%$U.S.C.A.        § 2000e-2(a)
                                6'!#%"(6\
                           Employment Discrimination
t³wQO           0_[0´IS_I1I1]NNO QNOQµ                                                       0_[0´¶[1#,%$6&"#$6$#&'"#!\
      MNO             1YV[551T[.S858078U8                                           150,000                     vwQNOQ X ¶6 Y
tNQNJL56ff8bjicoxbnjiH·
PNO                                              01V[                                                             VZ0´[Y1^[5
V][                                                             1IY]15[ZS]Z5Y[¶ZS5[0Z5V
         5/27/2021
PPPwO
  5[0[IU¸         ]^Z1Y                                           ]UUT¶IYISU                                 01V[                        ^]801V[
             Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 2 of 14
                             IN THE UNITED STATES DISTRICT COURT FOR
                              THE EASTERN DISTRICT OF PENNSYLVANIA
                           CASE MANAGEMENT TRACK DESIGNATION FORM
                                                          :                  CIVIL ACTION
                       Donald Brown                       :
                              v.                          :
                   Sugarhouse HSP Gaming, L.P.            :
                   d/b/a Rivers Casino Philadelphia       :                  NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )
(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )
(f) Standard Management – Cases that do not fall into any one of the other tracks.                  (X )


    5/27/2021                              Graham F. Baird              Donald Brown
Date                                       Attorney-at-law               Attorney for
    267-546-0131                           215-944-6124                 GrahamB@ericshore.com

Telephone                                  FAX Number                    E-Mail Address


(Civ. 660) 10/02
                            Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 3 of 14
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION            FORI"l
                     (to be used by counselor pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:             104 West Olney Ave, Phildelphia, PA 19120                                                                                                       _

AddressofDerendant                  1001 North Delaware Avenue, Philadelphia, PA 19121                                                                                            __

                                                             1001 North Delaware Avenue, Philadelphia, PA 19121


RELATED CASE, IF ANY:
Case Number:                                                 _    Judge:                                                   _    Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.    Is this case related to property included in an earlier numbered suit pending or within one year
      previously terminated action in this court?                                                                                   -r                  NoDX


2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
      pending or within one year previously terminated action in this court?                                                        -r:                 NoDX


3.    Does this case involve the validity or infringement ofa patent already in suit or any earlier
      numbered case pending or within one year previously terminated action of this court?                                          -r                  NoDX


4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
      case filed by the same individual?                                                                                            -r:                 NoDX


I certify that, to my knowledge, the within case            0 is / 0
                                                                   x is not       related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE:        5/27/2021                                  __                                                                           92692
                                                                           Attorney-at-Law / Pro Se Plaintiff                               Attorney J.D. # (if applicable)


CIVIL: (Place a .,j in one category only)

A.           Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

o      1.    Indemnity Contract, Marine Contract, and All Other Contracts                     o     1.    Insurance Contract and Other Contracts
o      2.    FELA                                                                             o     2.    Airplane Personal Injury
o      3.    Jones Act-Personal Injury                                                        o     3.    Assault, Defamation
o      4.    Antitrust                                                                        o     4.    Marine Personal Injury
o      5.    Patent                                                                           o     5.    Motor Vehicle Personal Injury
o      6.    Labor-Management Relations                                                       o     6.    Other Personal Injury (Please specify):                             _
o
X      7.    Civil Rights                                                                     o     7.    Products Liability
o      8.    Habeas Corpus                                                                    o     8.    Products Liability - Asbestos
o      9.    Securities Act(s) Cases                                                          o     9.    All other Diversity Cases
o      10.   Social Security Review Cases                                                                   (Please specify):                                                     _
o      11.   All other Federal Question Cases
              (Please specify):                                                       _




                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

I,      Graham F. Baird                                      , counsel of record or pro se plaintiff, do hereby certify:



     D
     X        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:


     D        Relief other than monetary damages is sought.


DATE:          5/27/2021                               __                                                                                 92692
                                                                           Attorney-at-Law / Pro Se Plaintiff                              Attorney J.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

ct« 609 (512018)
            Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 4 of 14




                      IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
DONALD BROWN,                        :
                                     :
             Plaintiff,              :
                                     :          JURY DEMANDED
       v.                            :
                                     :          CASE NO.
SUGARHOUSE HSP GAMING, L.P.          :
d/b/a RIVERS CASINO PHILADELPHIA, :
             Defendant.              :

                                           COMPLAINT

       Donald Brown, by and through his undersigned attorney, brings this complaint against

Defendant, Sugarhouse HSP Gaming, L.P. d/b/a Rivers Casino Philadelphia and alleges the

following:

                                    PARTIES AND JURISDICTION

       1.        Plaintiff, Donald Brown (hereinafter “Plaintiff” or “Brown”), is a former employee

of Defendant Sugarhouse HS Gaming, L.P. d/b/a Rivers Casino Philadelphia in Philadelphia,

Pennsylvania.

       2.        Defendant, Sugarhouse HSP Gaming, L.P. d/b/a Rivers Casino Philadelphia

(hereinafter “Defendant” or “Rivers Casino”) a corporation organized and existing under the laws

of the Commonwealth of Pennsylvania.

       3.        Plaintiff has exhausted his administrative remedies under the Equal Employment

Opportunity Act. (See Exhibit A, a true and correct copy of the Notice of Rights.)

       4.        28 U.S.C. §§ 1331 and 1343 confer jurisdiction upon the Court. In addition, the

Court has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367 as these

claims arise out of a common nucleus of operative facts with the other federal law claims stated in

the Complaint.


                                                 1
             Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 5 of 14




        5.        The venue is properly laid in the district because Defendant conducts business in

the district and because a substantial part of the acts and omissions giving rise to the claims set

forth herein occurred in the judicial district. 28 U.S.C. § 1391(b)(l) and (b)(2). Plaintiff was

working for Rivers Casino in the Eastern District of Pennsylvania at the time of the illegal actions

by Rivers Casino as set forth herein.

                                               FACTS

        6.        In or around March of 2016, Plaintiff began working for Defendant as a Prep Cook.

        7.        Plaintiff is an African American man.

        8.        Plaintiff met, and at times exceeded the expectations for his position, such that

during his tenure he was promoted to Cook III.

        9.        Despite Plaintiff’s dedication to his job and favorable performance, Defendant

subjected Plaintiff to various acts of discrimination and harassment on the basis of race.

        10.       Plaintiff had an exemplary record until he started reporting to Chef Joe (last name

unknown -LNU).

        11.       Numerous times, Plaintiff was referred to and called in a derogatory way, “Boy”

by Defendant’s Chef, Joe (LNU), Caucasian, during the course of his employment.

        12.       At all relevant times, Defendant’s Chef Joe was in a managerial/supervisory role

over Plaintiff.

        13.       In or around 2019, Plaintiff reported the discriminatory and harassing conduct by

Chef Joe to Defendant’s Human Resources Manager, Christopher Reed.

        14.       Defendant’s Human Resources Manager did not take any prompt or appropriate

action in response and the discriminatory and harassing conduct continued.

        15.       In or around June/July of 2019, Defendant’s Chef Joe targeted Plaintiff for

discipline concerning his allegedly not wearing a hairnet at work.
                                                   2
          Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 6 of 14




       16.     At the time Plaintiff was disciplined for the hairnet issue, Plaintiff’s non-African

American co-worker, who had longer, straight hair, was not wearing an hairnet and was not

disciplined.

       17.     Defendant’s Chef Joe referenced Plaintiff’s hair as “Nappy”.

       18.     Plaintiff also reported this discriminatory conduct to Defendant’s Human

Resources Manager, Christopher Reed; but no prompt or appropriate action in response was taken.

       19.     In or around July of 2019, Defendant’s Chef Joe threatened Plaintiff at work stating

to Plaintiff, ‘I’m gonna get you fired,’ or words to that effect.

       20.     Also in or around July 2019, Plaintiff was physically attacked in the parking lot of

Defendant Sugarhouse/River Casino’s parking lot but could not identify the assailant.

       21.     Thereafter, on at least one occasion, Chef Joe threatened Plaintiff that he would get

someone to beat Plaintiff up at work.

       22.     On or about August 18, 2019, Defendant’s Security Guard racially profiled Plaintiff

and stopped him from entering his work and demanded his identification and commenting to

Plaintiff that ‘Only employees can enter’ or something to that effect. The same Security Guard had

seen Plaintiff on numerous times before over the years during Plaintiff’s employment.

       23.     On August 18, 2019, Plaintiff discussed Guard’s harassing conduct with the

Security Guard supervisor, a White/Caucasian woman, and was told that Plaintiff was allegedly

scaring people and was loud.

       24.     In response to these comments by the Security Supervisor, Plaintiff reported to her

that he was being antagonized because of his race; to which she responded, ‘We’ll see how your

manager feels about that.’ or words to that effect.

       25.     The     Security    Supervisor     then    notified   Tony   Fragile    (Caucasian),

Supervisor/Manager about the matter and instructed Plaintiff that if wanted to file a complaint, he
                                                  3
          Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 7 of 14




could but since the person with whom he would file the complaint was not in, Plaintiff was sent

home.

        26.       The following day, August 19, 2019, Defendant HR Representative, Howard

(LNU) (Race: Caucasian) contacted Plaintiff and terminated him, initially alleging the termination

was because the White/Caucasian woman said Plaintiff claimed she attacked him because of his

race and then changed and said it was allegedly because Plaintiff used his cell phone at work.

        27.       Plaintiff denies either alleged reason for termination and asserts the same are

pretext for discrimination and retaliation concerning his race and protected conduct.

        28.       Plaintiff had no prior counseling, write-ups or warnings with regard to any alleged

cell phone use.

        29.       Defendant did not follow its own progressive discipline policies and/or procedures

in connection with the unlawful termination.

                                             COUNT I
                              RACE DISCRIMINATION & HARASSMENT
                                      42 U.S.C.A. § 2000e-2(a)

        30.       Plaintiff incorporates the preceding and succeeding paragraphs as if fully set forth

at length herein.

        31.       Plaintiff’s status as being African American places him in the protected class of

race.

        32.       Defendant took adverse action against Plaintiff by creating a discriminatory and

hostile work environment for Plaintiff.

        33.       Plaintiff suffered disparate treatment by Defendant, as set forth.

        34.       Defendant’s disparate treatment including without limitation, racially offensive and

discriminatory name calling, targeting for unfounded discipline, harassment as well as unfounded

discriminatory termination.
                                                    4
           Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 8 of 14




        35.    Plaintiff’s membership in a protected class was a motivating factor in Defendant's

decision to subject him to adverse action by creating and promoting a hostile work environment.

        36.    Defendant took adverse actions against Plaintiff through its harassment, ignoring

Plaintiff’s complaints of discrimination and harassment, its promotion of a hostile work

environment as well as unlawful termination.

        37.    As such, Defendant's decision to subject Plaintiff to adverse employment actions

through a hostile work environment is an unlawful employment practice under 42 U.S.C. § 2000e-

2(a).

        38.    As a proximate result of Defendant's conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional distress,

mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff has also

sustained a permanent diminution of earning power and capacity and a claim is made therefore.

        39.    As a result of the conduct of Defendant's management, Plaintiff demands punitive

damages.

        40.    Plaintiff demands attorney's fees and court costs.


                                          COUNT II
                                HARASSMENT & RETALIATION
                                      (42 U.S.C. § 1981)

        41.    Plaintiff incorporates the preceding and succeeding paragraphs as if fully set forth

at length herein.

        42.    Plaintiff’s status as an African American place him in a protected class.

        43.    Plaintiff suffered disparate treatment by Defendant, as set forth above.




                                                  5
          Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 9 of 14




       44.      Plaintiff made several reports/complaints to Defendant about race discrimination in

the workplace and as such, Plaintiff engaged in protected activity under Section 1981 of the Civil

Rights Act.

       45.      Defendant took adverse action against Plaintiff by allowing for a hostile work

environment to continue after Plaintiff reported the racial discrimination and harassment.

       46.      As set forth above, Plaintiff’s participation in protected activity was a motivating

factor in Defendant’s decision to increase the harassment of Plaintiff which created an even greater

hostile work environment.

       47.      As such, Defendant’s decision to harass, ignore Plaintiff’s complaints of

harassment, and promote the continued hostile work environment is an unlawful employment

practice, under 42. U.S.C. § 1981.

       48.      Defendant’s decision to terminate Plaintiff’s employment following his repeated

reports of discrimination and harassment on the basis of race, was retaliatory and is an unlawful

employment practice under 42. U.S.C. § 1981.

       49.      As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional distress,

mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff has also

sustained a permanent diminution of earning power and capacity and a claim is made therefore.

                                          RELIEF REQUESTED

       WHEREFORE, Plaintiff, Donald Brown demands judgment in his favor and against

Defendant, in an amount in excess of $100,000.00 together with:

       A. Compensatory damages, including but not limited to: back pay, front pay, past lost

             wages, future lost wages, lost pay increases, lost pay incentives, lost opportunity, lost
                                                   6
        Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 10 of 14




          benefits, lost future earning capacity, injury to reputation, emotional distress, and pain

          and suffering;

      B. Punitive damages;

      C. Attorneys’ fees and costs of suit;

      D. Interest, delay damages; and,

      E. Any other further relief the Court deems just proper and equitable.



                                                    LAW OFFICES OF ERIC A. SHORE, P.C.



                                                    BY:
                                                      GRAHAM F. BAIRD, ESQUIRE
                                                      Two Penn Center
                                                      1500 JFK Boulevard, Suite 1240
                                                      Philadelphia, PA 19102

                                                     Attorney for Plaintiff, Donald Brown
Date:_ 5/27/2021




                                                7
        Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 11 of 14




                      IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
DONALD BROWN,                         :
                                      :
             Plaintiff,               :
                                      :         JURY DEMANDED
       v.                             :
                                      :         CASE NO.
SUGARHOUSE HSP GAMING, L.P.           :
d/b/a RIVERS CASINO PHILADELPHIA, :
             Defendant.               :




______________________________________________________________________________

                                       VERIFICATION




I, DONALD BROWN, Plaintiff in the annexed Complaint, hereby state that I have reviewed the

foregoing factual allegations of the Complaint against Defendant, SUGARHOUSE HSP

GAMING, L.P. d/b/a RIVERS CASINO PHILADELPHIA, and verify that the statements therein

are true to the best of my information, knowledge and belief.




                                                        Electronically Signed                     2021-05-14 19:13:22 UTC - 172.58.203.2




Date: 05/14/21                                          AssureSign®  ______________________________
                                                                                                 2cd54b27-88bc-415b-b264-ad28013152d9




                                                                     DONALD BROWN
Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 12 of 14




            EXH. A
                          Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 13 of 14
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Donald W. Brown                                                                From:     Philadelphia District Office
       104 West Olney Avenue                                                                    801 Market Street
       Philadelphia, PA 19120                                                                   Suite 1000
                                                                                                Philadelphia, PA 19107


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.

                                                Legal Unit,
846-2019-27439                                  Legal Technician                                                       (267) 589-9707
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       X         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                         March 10, 2021
Enclosures(s)                                                                                                                  (Date Issued)
                                                                 Jamie R. Williamson,
                                                                   District Director
cc:        SUGARHOUSE CASINO
           Bryan L. Heulitt Jr., Esq.
           Vice President and General Counsel
           RUSH STREET GAMING, LLC
           1001 N Delaware Ave
           Philadelphia, PA 19125
                      Case 2:21-cv-02426-RBS Document 1 Filed 05/27/21 Page 14 of 14
Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
